Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Since the term "directly" does not appear in the specification, it is assumed that the phrases "substantially fixed directly to the cabinet" in line 5 of claims 21 and 35 and "mounted directly to the cabinet" in line 2 of claim 38 refer to the cassette guides being mounted to the cabinet in a fixed position relative to the cabinet, as opposed to being mounted to some other component which can move relative to the cabinet (see specification at [0022]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26-33, and 35-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-10 of U.S. Patent No. 11237348 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 21-23 and 35-37 are anticipated by '348 claim 3; instant claim 24 is obvious in view of '348 claim 2; instant claim 26 is obvious in view of '348 claim 4; instant claims 27-28 are obvious in view of '348 claim 5; and instant claims 29-33 are obvious in view of '348 claims 6-10 respectively.

Claim Objection
	Claim 28 is objected to because it includes an unnecessary instance of "wherein" in line 1.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 36 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claims upon which they depend.  It appears that the limitation of claims 22 and 36 is already established by line 5 of parent claim 21 and lines 5-6 of parent claim 35 respectively (i.e. if the cassette guides are fixed directly to the cabinet then that presumably includes being fixed along the transverse direction relative to the cabinet).




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25-26, 34-36, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0343756 A1.
	Claim 21:  '756 discloses a patch panel, comprising (see mainly figs. 1-4): 
a cabinet 200; 
a pair of cassette guides 100 positioned within the cabinet, the pair of cassette guides spaced along a lateral direction, the pair of cassette guides mounted within the cabinet such that the pair of cassette guides are substantially fixed directly to the cabinet (particularly to board member 4),
wherein at least one of the pair of cassette guides comprises a first rail and a second rail (linear sections on opposite sides of track 11) that are spaced apart (by the width of track 11) along a vertical direction that is perpendicular to the lateral direction and a transverse direction perpendicular to the lateral direction.  
Claim 22:  The pair of cassette guides is fixed along the transverse direction relative to the cabinet. 
Claim 25:  The pair of cassette guides is mounted to the cabinet with thermal staking, ultrasonic welding, adhesive, tape, fasteners, or combinations thereof (at least engaging structure 2 can be regarded as a fastener).
Claim 26:  Each of the pair of cassette guides is a plastic cassette guide ([0030]).
Claim 34:  At least one end of the second rail is fixed to the cabinet along the vertical direction (the second rail cannot move in a vertical direction relative to the cabinet).
Claim 35:  '756 discloses a patch panel, comprising: 
a cabinet 200; 
a cassette 5; 
a pair of cassette guides 100 positioned within the cabinet, the pair of cassette guides mounted within the cabinet such that the pair of cassette guides are substantially fixed directly to the cabinet (particularly to board member 4), the pair of cassette guides spaced along a lateral direction such that the cassette is receivable between the pair of cassette guides, the cassette slidable along a transverse direction on the pair of cassette guides (see e.g. [0030]), the transverse direction being perpendicular to the lateral direction, 
wherein at least one of the pair of cassette guides comprises a first rail and a second rail (linear sections on opposite sides of track 11) that are spaced apart (by the width of track 11) along a vertical direction that is perpendicular to the lateral and transverse directions, the cassette slidable along the transverse direction between the first and second rails.  
Claim 36:  The pair of cassette guides is fixed along the transverse direction relative to the cabinet.  
Claim 38:  The pair of cassette guides is mounted to the cabinet with thermal staking, ultrasonic welding, adhesive, tape, fasteners, or combinations thereof (at least engaging structure 2 can be regarded as a fastener).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0343756 A1 (applied above) in view of US 2017/0153399 A1 (already of record via information disclosure statement).
'756 appears to show but does not describe a fiber optic connector at a front and a rear of the cassette (fig. 2).  '399 discloses a similar cassette with fiber optic connectors 110 / 120 at a front and a rear of cassette 100 (see e.g. figs. 1A-1B).  A person of ordinary skill in the art could have configured the '756 cassette to have fiber optic connectors at its front and rear as taught by '399 with predictable results.  Thus it would have been obvious to such a person to do so before the effective filing date of claim 40, motivated by a desire to provide the '756 cassette with more than a merely decorative function.	

Allowable Subject Matter
Claim 39 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of claim 35.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  See http://portal.uspto.gov/external/portal for more information about the PAIR system.  Questions regarding access to the Private PAIR system may be directed to the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Michael Stahl/Primary Examiner, Art Unit 2874